

115 HR 4396 IH: Member and Employee Training and Oversight On Congress Act
U.S. House of Representatives
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4396IN THE HOUSE OF REPRESENTATIVESNovember 15, 2017Ms. Speier (for herself, Mr. Costello of Pennsylvania, Ms. Kuster of New Hampshire, Mr. Poliquin, Mr. Fitzpatrick, and Mr. Raskin) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Congressional Accountability Act of 1995 to reform the procedures provided under such
			 Act for the investigation and resolution of allegations that employing
			 offices of the legislative branch have violated the rights and protections
			 provided to their employees under such Act, including protections against
			 sexual harassment, to require the updating of programs of sexual
			 harassment prevention and response training in employment, to institute
			 biennial employment discrimination climate surveys, and for other
			 purposes.
	
		1.Short title; references in Act; table of contents
 (a)Short titleThis Act may be cited as the Member and Employee Training and Oversight On Congress Act or the ME TOO Congress Act. (b)References in ActExcept as otherwise expressly provided, whenever in this Act an amendment is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to that section or other provision of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.).
 (c)Table of contentsThe table of contents of this Act is as follows:  Sec. 1. Short title; references in Act; table of contents. Title I—Reform of Procedures for Investigation and Resolution of Complaints Sec. 101. Waiving counseling and mediation as prerequisite for filing of complaint or civil action. Sec. 102. Separation of investigative and adjudicative roles in hearings. Sec. 103. Victims’ Counsel. Sec. 104. Prohibiting imposition of nondisclosure agreements. Sec. 105. Availability of remote work assignment or paid leave of absence during pendency of procedures. Sec. 106. Electronic reporting system. Sec. 107. Requiring parties to be separated during mediation at request of employee. Sec. 108. Deadline for completion of hearings. Sec. 109. Clarification of authority of parties to reach agreements without approval of congressional committees. Sec. 110. Modification of rules on confidentiality of proceedings. Title II—Improving Training and Transparency Sec. 201. Requirements for programs of sexual harassment prevention and response training in employment. Sec. 202. Personal liability of Members of Congress for payment of settlements and awards. Sec. 203. Reports on complaints and payments. Sec. 204. Employment discrimination climate surveys of Members and employees of Congress. Title III—Miscellaneous Reforms Sec. 301. Extension to unpaid staff of rights and protections against employment discrimination. Sec. 302. Application of whistleblower protection rules. Sec. 303. Renaming Office of Compliance as Office of Congressional Workplace Rights. Title IV—Effective Date Sec. 401. Effective date.  IReform of Procedures for Investigation and Resolution of Complaints 101.Waiving counseling and mediation as prerequisite for filing of complaint or civil action (a)Waiving counseling; permitting initial request To be made anonymouslyThe first sentence of section 402(a) (2 U.S.C. 1402(a)) is amended to read as follows: A covered employee alleging a violation of law made applicable under part A of title II may, at the option of the covered employee, request counseling by the Office, and may make the request anonymously..
 (b)Waiving mediationSection 403(a) (2 U.S.C. 1403(a)) is amended to read as follows:  (a)InitiationIn the case of a covered employee who alleged a violation of a law and who requested counseling by the Office under section 402(a), not later than 15 days after receipt by the employee of notice of the end of the counseling period under such section, the employee may, at the option of the employee, file a request for mediation with the Office..
 (c)Time for election of proceeding; permitting initial election To be made anonymouslySection 404 (2 U.S.C. 1404) is amended to read as follows:  404.Election of proceeding (a)ElectionNot later than the applicable deadline under subsection (b), a covered employee alleging a violation of a law made applicable under part A of title II may either—
 (1)file a complaint with the Office in accordance with section 405; or (2)file a civil action in accordance with section 408 in the United States district court for the district in which the employee is employed or for the District of Columbia.
 (b)Applicable deadlineThe applicable deadline under this subsection is— (1)in the case of a covered employee who requests counseling by the Office under section 402 but who does not request mediation under section 403, not later than 90 days after the end of the period of counseling under section 402;
 (2)in the case of a covered employee who requests counseling by the Office under section 402 and mediation under section 403, not later than 90 days after the end of the period of mediation under section 403; or
 (3)in the case of any other covered employee, not later than 180 days after the date of the alleged violation.
								.
 (d)Conforming amendmentSection 405(a) (2 U.S.C. 1405(a)) is amended by striking , upon the completion of mediation under section 403,. 102.Separation of investigative and adjudicative roles in hearings (a)Use of separate investigative authoritySection 405(e) (2 U.S.C. 1405(e)) is amended to read as follows:
					
						(e)Investigative authority
 (1)Use of separate authority to conduct investigationsThe investigation of any complaint filed under this section shall be carried out by an investigative authority assigned by the Board, who may be an employee of the Office or a contractor designated by the Office for purposes of carrying out investigations under this section, except that the hearing officer appointed to consider the complaint may not serve as the investigative authority with respect to the complaint.
							(2)Types of investigations authorized
 (A)Initial statementThe investigative authority assigned to investigate a complaint may require the covered employee who filed the complaint to provide an initial statement which includes the following information:
 (i)A statement of each specific harm relating to the complaint that the employee has suffered and the date on which each harm occurred.
 (ii)For each such harm, a statement specifying the act, policy or practice which is alleged to be in violation of part A of title II.
 (iii)For each act, policy, or practice alleged to have harmed the covered employee, a statement of the facts which led the person claiming to be aggrieved to believe that the act, policy or practice is in violation of part A of title II.
 (B)Fact-finding conference with parties to the complaintAs part of its investigation of a complaint, the investigative authority may require a fact-finding conference with the parties in order to define the issues arising from the complaint, to determine which elements of the complaint are undisputed, to resolve those issues that can be resolved, and to ascertain whether there is a basis for negotiated settlement of the complaint. At the request of the covered employee involved, the investigative authority shall ensure that the parties are separated during this conference.
 (C)Other forms of investigationIn addition to the types of investigative activity described in subparagraphs (A) and (B), the investigative authority may carry out such other types of investigative activity with respect to a complaint as it considers appropriate, including prehearing discovery and the issuance of subpoenas in accordance with subsection (f)..
 (b)Conforming amendments relating to subpoena authoritySection 405(f) (2 U.S.C. 1405(f)) is amended— (1)in paragraph (1), by striking a hearing officer may issue subpoenas and inserting an investigative authority under subsection (e) may issue subpoenas; and
 (2)in paragraph (2), by striking in connection with a proceeding before a hearing officer and inserting in connection with a complaint under this section. 103.Victims’ Counsel (a)Availability of Victims’ CounselTitle IV (2 U.S.C. 1401 et seq.) is amended by inserting after section 407 the following new section:
					
						407A.Victims’ Counsel
							(a)Availability of Counsel
 (1)In generalA covered employee who alleges a violation of part A of title II shall be offered the option of receiving assistance from a Victims’ Counsel under this section upon—
 (A)the employee’s request for counseling by the Office under section 402, in the case of a covered employee who makes such a request; or
 (B)the filing by the employee of a complaint with the Office in accordance with section 405, in the case of a covered employee who does not make a request for counseling by the Office under section 402.
 (2)Timing of providing option to receive assistancePrior to requesting any statement from an individual described in paragraph (1) regarding the allegation made by the individual (including an individual who makes the allegation anonymously in requesting counseling under section 402), or conducting any other form of investigation of the allegation, the Office shall notify the individual of the availability of assistance from a Victims’ Counsel under this section.
 (3)Continuing availability of assistanceThe Office shall inform an individual described in paragraph (1) that if the individual declines the assistance of a Victims’ Counsel, in whole or in part, at the time the assistance is offered under paragraph (1), the individual may subsequently request such assistance and such assistance will be provided to the individual.
								(b)Designation
 (1)In generalThe Board shall designate legal counsel, to be known as Victims’ Counsel, to— (A)provide legal assistance in accordance with this section to a covered employee who alleges a violation of part A of title II; and
 (B)provide counseling by the Office under section 402 for a covered employee who alleges a violation of part A of title II and who requests counseling under such section.
 (2)QualificationsAn individual may not be designated as a Victims’ Counsel under this section unless the individual— (A)is an attorney who is a member of the bar of a Federal court or of the highest court of a State; and
 (B)is certified as competent to be designated as a Victims’ Counsel by the Executive Director. (3)Training requirementsThe Office shall—
 (A)establish the baseline training requirements for a Victims’ Counsel; and (B)develop a policy to standardize the time period within which a Victims’ Counsel receives training.
 (4)Authority to provide assistance in any jurisdictionNotwithstanding any law regarding the licensure of attorneys, a Victims’ Counsel who is authorized to provide assistance under this section is authorized to provide that assistance in any jurisdiction, subject to such regulations as may be prescribed by the Office.
 (c)Types of legal assistance authorizedThe types of legal assistance that a Victims’ Counsel may provide to a covered employee who alleges a violation of part A of title II include the following:
 (1)Legal consultation regarding potential liability, including criminal liability, arising from or in relation to the circumstances surrounding the alleged violation and the covered employee’s rights under this Act.
 (2)Legal consultation regarding the responsibilities and support provided to the covered employee under this Act.
 (3)Legal consultation regarding the potential for civil litigation against other parties (other than the United States) arising from the alleged violation.
 (4)Legal consultation regarding procedures under this Act and procedures applicable to civil actions arising from the alleged violation, including—
 (A)the roles and responsibilities of the Office, the House Employment Counsel, and similar authorities;
 (B)any proceedings conducted under this Act or pursuant to a civil action which the covered employee may observe;
 (C)the authority of a hearing officer to compel cooperation and testimony under proceedings held under section 405; and
 (D)the covered employee’s duties relating to such proceedings, including the responsibility to testify.
 (5)Representing the covered employee at any proceedings in connection with the complaint, other than a civil action under section 406.
 (6)Legal consultation and assistance— (A)in personal civil legal matters related to the covered employee’s complaint (other than a civil action under section 406);
 (B)in any proceedings of the Office, the Committee on Ethics of the House of Representatives (including the Office of Congressional Ethics), the Select Committee on Ethics of the Senate, or any other administrative or judicial body related to the covered employee’s complaint;
 (C)in understanding the availability of, and obtaining any protections offered by, protecting or restraining orders; and
 (D)in understanding the eligibility and requirements for obtaining any employment or other benefits under State and Federal victims’ compensation programs.
 (d)Nature of relationshipThe relationship between a Victims’ Counsel and a covered employee in the provision of legal advice and assistance under this section shall be the relationship between an attorney and client.
 (b)Conforming amendment relating to responsibility of Victims’ Counsel To carry out counselingSection 402 (2 U.S.C. 1402) is amended by adding at the end the following new subsection:  (d)Role of Victims’ CounselIf a covered employee who requests counseling under this section also requested the assistance of a Victims’ Counsel under section 407A, the Victims’ Counsel assigned to provide assistance to the employee shall carry out the counseling for the Office under this section..
 (c)Clerical amendmentThe table of contents is amended by inserting after the item relating to section 407 the following new item:
					
						
							Sec. 407A. Victims’ Counsel..
 104.Prohibiting imposition of nondisclosure agreementsSection 401 (2 U.S.C. 1401) is amended— (1)by striking Except as otherwise provided and inserting (a) Procedures available.—Except as otherwise provided; and
 (2)by adding at the end the following new subsection:  (b)Prohibiting imposition of nondisclosure agreements as prerequisite for procedures (1)In generalA nondisclosure agreement may not be imposed on any party as a condition of the initiation of any of the procedures available under this title for consideration of a violation of part A of title II unless the duration of the agreement is for a finite period of time agreed to by all of the parties involved, including the covered employee and the employing office.
 (2)ExceptionsNothing in paragraph (1) may be construed to prohibit the parties to any procedure available under this title from entering into—
 (A)a nondisclosure agreement agreed to by all of the parties involved regarding the contents of any mediation conducted under section 403, so long as the agreement does not apply after the conclusion of the mediation; or
 (B)a nondisclosure agreement agreed to by all of the parties involved as part of the settlement of any complaint filed with the Office in accordance with section 405 or any civil action initiated in accordance with section 408..
 105.Availability of remote work assignment or paid leave of absence during pendency of proceduresSection 401 (2 U.S.C. 1401), as amended by section 104, is further amended by adding at the end the following new subsection:
				
					(c)Availability of remote work assignment or paid leave of absence during pendency of procedures
						(1)Requirements for employing offices
 (A)Remote work assignmentAt the request of a covered employee who alleges a violation of part A of title II by the covered employee’s employing office, during the pendency of any of the procedures available under this title for consideration of the violation, the employing office shall permit the covered employee to carry out the employee’s responsibilities from a remote location instead of from the location of the employing office.
 (B)Exception for work assignments required to be carried out onsiteIf, in the determination of the covered employee’s employing office, a covered employee who makes a request under this paragraph cannot carry out the employee’s responsibilities from a remote location, the employing office shall grant paid leave of absence to a covered employee during the pendency of the procedures available under this title for the covered employee.
							(2)Exclusion from cap on number of employees of office of Member or committee of the House of
 RepresentativesIf the office of a Member or committee of the House of Representatives grants a covered employee of such office a paid leave of absence under paragraph (1), during the period in which the employee is on the paid leave of absence, the employee shall not be counted among the number of employees of the office—
 (A)in the case of the office of a Member of the House, for purposes of section 104(a) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(a)); or
 (B)in the case of the office of a committee of the House, for purposes of any rule or regulation of the House which governs the number of employees the committee may appoint.
 (3)Exception for arrangements subject to collective bargaining agreementsParagraph (1) does not apply to the extent that it is inconsistent with the terms and conditions of any collective bargaining agreement which is in effect with respect to an employing office..
 106.Electronic reporting systemSection 401 (2 U.S.C. 1401), as amended by section 104 and section 105, is further amended by adding at the end the following new subsection:
				
 (d)Use of electronic reporting systemThe Office shall establish and operate an electronic reporting system through which a covered employee may initiate a proceeding under this title, and which will keep an electronic record of the date and time at which the proceeding is initiated..
 107.Requiring parties to be separated during mediation at request of employeeSection 403(b)(2) (2 U.S.C. 1403(b)(2)) is amended by striking meetings with the parties separately or jointly and inserting meetings with the parties during which, at the request of the covered employee, the parties shall be separated,.
			108.Deadline for completion of hearings
 (a)In generalSection 405(g) (2 U.S.C. 1405(g)) is amended by striking 90 days after the conclusion of the hearing and inserting the earlier of 90 days after the conclusion of the hearing or 180 days after the filing of the complaint under subsection (a).
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to complaints filed under section 405 of the Congressional Accountability Act (2 U.S.C. 1405) on or after the date of the enactment of this Act.
				109.Clarification of authority of parties to reach agreements without approval of congressional
			 committees
 (a)In generalSection 414 (2 U.S.C. 1414) is amended— (1)by striking Any settlement and inserting (a) Criteria for settlement.—Any settlement; and
 (2)by adding at the end the following new subsection:  (b)Authority of parties To reach agreements without specific approval of committeesAny counsel representing an employing office in any proceeding referred to in subsection (a) has the authority to negotiate the terms and conditions of any settlement of any such proceeding, including making the final determination of any amount paid to any party, without the approval of any committee of Congress..
					(b)Conforming amendment relating to authority of committees To determine range of appropriate
 settlement amountsSection 414(a) (2 U.S.C. 1414(a)), as amended by subsection (a), is amended by striking the period at the end and inserting the following: , including rules setting forth a range of appropriate settlement amounts for various types of violations of this Act or any amendment made by this Act..
				110.Modification of rules on confidentiality of proceedings
 (a)CounselingSection 416(a) (2 U.S.C. 1416(a)) is amended by striking All counseling and inserting At the request of the covered employee who requests counseling, all counseling. (b)MediationSection 416(b) (2 U.S.C. 1416(b)) is amended by striking All mediation and inserting All information discussed or disclosed in the course of any mediation.
				IIImproving Training and Transparency
			201.Requirements for programs of sexual harassment prevention and response training in employment
 (a)Requirements for programsSection 301 (2 U.S.C. 1381) is amended by adding at the end the following new subsection:  (l)Special requirements for programs of sexual harassment prevention and response training in employment (1)Elements of programThe Office shall include among the programs carried out under subsection (h) a program of sexual harassment prevention and response training in employment which provides at least one hour of training and which includes the following elements:
 (A)Practical examples, derived from situations easily recognizable to employees of the employing offices involved, which are aimed at instructing supervisors in the prevention of harassment, discrimination, and retaliation, and at instructing employees in how to recognize situations of harassment.
 (B)Information regarding the rights of employees, the options for reporting complaints, and an overview of the dispute resolution process.
 (C)Training regarding bystander intervention. (D)An overview of the consequences for perpetrating sexual harassment.
 (E)Information regarding anti-retaliation policies for witnesses to or individuals who experience sexual harassment and come forward to report it.
 (F)Interactive methods of instruction which apply adult learning methodology. (2)Additional information for heads of offices and senior staff (A)Information describedIn addition to the program described in paragraph (1), the Office shall provide specific instruction to the heads of employing offices (including Members of Congress) and to the senior staff of employing offices on the following issues relating to sexual harassment:
 (i)The steps such an individual should take upon becoming aware of an incident of sexual harassment involving an employee of the employing office.
 (ii)The role of the Office in investigating and responding to incidents of sexual harassment. (iii)The assistance such an individual may provide to an employee of the employing office who wishes to report an alleged incident of sexual harassment to the Office for action under title IV, including informing the employee of the employee’s rights and protections under such title, the employee’s options for reporting the incident, and an overview of the procedures applicable under such title.
 (iv)The potential liability (including financial liability) which may arise from such an incident of sexual harassment, including from a determination that the failure of the employing office to respond appropriately to such an incident is evidence of a hostile work environment in the employing office.
 (B)Senior staff definedIn this paragraph, the term senior staff means any individual who is required to file a report under title I of the Ethics in Government Act of 1978 (5 U.S.C. App. 101 et seq.).
 (3)ConsultationIn carrying out the program described in paragraph (1), the Office shall consult with Workplaces Respond to Domestic and Sexual Violence: A National Resource Center (also known as Workplaces Respond), the nonprofit nongovernmental entity described in section 41501 of the Violence Against Women Act of 1994 (34 U.S.C. 12501).
 (4)DefinitionFor purposes of this subsection, sexual harassment means any conduct directed at an individual which consists of unwelcome sexual advances, requests for sexual favors, any other conduct of a sexual nature, or conduct based on the individual’s sex if such conduct has the purpose or effect of interfering with the individual’s work performance or creating an intimidating, hostile, or offensive working environment, or if submission to or rejection of such conduct by the individual is used as the basis for employment decisions affecting the individual, or if submission by the individual to such conduct is made either explicitly or implicitly a term or condition of the individual’s employment..
 (b)Effective dateThe amendment made by subsection (a) shall take effect 180 days after the date of the enactment of this Act.
 202.Personal liability of Members of Congress for payment of settlements and awardsSection 415 (2 U.S.C. 1415) is amended by adding at the end the following new subsection:  (d)Personal liability of Members of Congress for payment of settlements and awardsIf a payment is made from the account described in subsection (a) for an award or settlement resulting from a violation of part A of title II which was committed personally by a Member of Congress, the Member who committed the violation shall reimburse the account for the amount of the award or settlement..
			203.Reports on complaints and payments
 (a)Requiring submission and publication of reportSection 301(h) (2 U.S.C. 1381(h)) is amended— (1)by striking and at the end of paragraph (2);
 (2)by striking the period at the end of paragraph (3) and inserting ; and; and (3)by adding at the end the following new paragraph:
						
 (4)in addition to compiling and publishing the statistics described in paragraph (3), not later than 60 days after the end of each calendar year, submit to Congress and publish on the Office’s public website a report identifying each employing office with respect to which an award or settlement was paid during the previous year as the result of an allegation made of a violation of part A of title II, the number of such allegations made against the employing office, and the amount of the award or settlement, except that such report may not disclose the identity of an individual who made such an allegation at any time..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to 2017 and each succeeding year. 204.Employment discrimination climate surveys of Members and employees of Congress (a)Requiring surveysTitle III (2 U.S.C. 1381 et seq.) is amended by adding at the end the following new section:
					
						307.Employment discrimination climate surveys of Members and employees of Congress
 (a)Requirement To conduct surveysNot later than 180 days after the date of the enactment of the ME TOO Congress Act, and every 2 years thereafter, the Office shall conduct a survey of Members of Congress and congressional staff regarding employment discrimination in congressional employment, including a survey of the following:
 (1)The prevalence of violations of part A of title II by offices of the House of Representatives and the Senate.
 (2)The extent to which such violations arise from discrimination on the basis of sex, race, national origin, sexual orientation, gender identity, disability, and other demographic characteristics.
 (3)The existence of a hostile work environment in offices of Congress. (4)Whether congressional staff are able to effectively exercise the rights and protections provided under this Act, including the effectiveness of the procedures applicable under this Act for investigating and punishing violations of part A of title II.
								(b)Special requirements for surveys of sexual harassment
 (1)In generalIn each survey conducted under this section, the Office shall survey respondents regarding the prevalence of and attitudes regarding sexual harassment in congressional employment, including collecting information regarding specific incidents of harassment and the context in which such incidents occurred.
 (2)Compilation of information by various categoriesThe Office shall compile information from the survey on the basis of various categories of demographic characteristics, including race, sexual orientation, and age, so that the survey will report on the rates of incidents of sexual harassment affecting each such category.
 (3)Consultation; technical assistanceThe Office shall develop the survey regarding sexual harassment in consultation with offices of the executive branch which currently conduct similar surveys of their employees, including the Sexual Assault Prevention and Response Office of the Department of Defense, the Office of Violence Against Women of the Department of Justice, the Merit Systems Protection Board. Additionally, in developing the survey, the Office shall enter into agreement to receive technical assistance from Workplaces Respond to Domestic and Sexual Violence: A National Resource Center (also known as Workplaces Respond), the nonprofit nongovernmental entity described in section 41501 of the Violence Against Women Act of 1994 (34 U.S.C. 12501).
 (c)MethodologyThe Office shall conduct each survey under this section in accordance with the following: (1)All responses to all portions of the survey shall be anonymous and confidential, and each respondent shall be told throughout the survey that all responses shall be anonymous and confidential.
 (2)The Office shall design the survey so that it will take no more than 15 minutes to complete, and so that it may be taken online through the use of both stationary communication devices (such as desktop computers) and portable communication devices (such as cell phones and tablets).
 (3)The Office shall include in the survey a list of resources available to respondents who wish to get more information about employment discrimination in congressional employment, including the services the Office provides to individuals who allege violations of part A of title II.
 (4)Subject to regulations promulgated by the Committee on House Administration of the House of Representatives (in the case of a survey taken by a Member or employee of the House) or the Committee on Rules and Administration of the Senate (in the case of a survey taken by a Senator or employee of the Senate), the Office may offer a de minimis payment to an individual as an incentive to complete the survey..
 (b)Clerical amendmentThe table of contents is amended by adding at the end of the items relating to title III the following new item:
					
						
							Sec. 307. Employment discrimination climate surveys of Members and employees of Congress..
				IIIMiscellaneous Reforms
			301.Extension to unpaid staff of rights and protections against employment discrimination
 Section 201 (2 U.S.C. 1311) is amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following new subsection:  (d)Application to unpaid staff (1)In generalSubsections (a) and (b) shall apply with respect to any staff of an employing office who carry out official duties of the employing office but who are not paid by the employing office for carrying out such duties, including an intern (including an applicant for an internship and a former intern), an individual detailed to an employing office, and an individual participating in a fellowship program, in the same manner and to the same extent as such subsections apply with respect to an employee.
 (2)Intern definedThe term intern means an individual who performs uncompensated voluntary service for an employing office to earn credit awarded by an educational institution or to learn a trade or occupation, and includes any individual participating in a page program operated by any House of Congress..
				302.Application of whistleblower protection rules
 (a)In generalPart A of title II (2 U.S.C. 1311 et seq.) is amended— (1)in the heading, by striking fair labor standards, and all that follows and inserting and other protections and benefits;
 (2)by redesignating section 207 as section 208; and (3)by inserting after section 206 the following new section:
						
							207.Rights and protections under whistleblower protection rules
								(a)Rights and Protections Described
 (1)In generalNo employing office may take or fail to take, or threaten to take or fail to take, a personnel action (within the meaning of chapter 23 of title 5, United States Code) with respect to any covered employee or applicant for employment because of—
 (A)any disclosure of information by a covered employee or applicant which the employee or applicant reasonably believes evidences—
 (i)a violation of any law, rule, or regulation, or (ii)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety,
											if such disclosure is not specifically prohibited by law and if such information is not
			 specifically required by Executive order or the rules of the House of
			 Representatives or Senate to be kept secret in the interest of national
 defense or the conduct of foreign affairs; or(B)any disclosure to the General Counsel, or to the Inspector General of an executive agency or office of the legislative branch or another employee designated by the head of the agency or office to receive such disclosures, of information which the employee or applicant reasonably believes evidences—
 (i)a violation of any law, rule, or regulation, or (ii)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety.
 (2)DefinitionsFor purposes of this section and for purposes of applying the procedures established under title IV for the consideration of alleged violations of this section—
 (A)the term covered employee includes an employee of the Government Accountability Office or the Library of Congress; and (B)the term employing office includes the Government Accountability Office and the Library of Congress.
 (b)RemedyThe remedy for a violation of subsection (a) shall be such remedy as would be appropriate if awarded under chapter 12 of title 5, United States Code, with respect to a prohibited personnel practice described in section 2302(b)(8) of such title.
								(c)Regulations To Implement Section
 (1)In generalThe Board shall, pursuant to section 304, issue regulations to implement this section. (2)Agency regulationsThe regulations issued under paragraph (1) shall be the same as the substantive regulations promulgated by the Merit Systems Protection Board to implement chapters 12 and 23 of title 5, United States Code, except to the extent that the Board of Directors may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section.
									.
 (b)Conforming AmendmentSection 102(a) (2 U.S.C. 1302(a)) is amended by adding at the end the following new paragraph:  (12)Section 2302(b)(8) of title 5, United States Code.
						.
 (c)Clerical AmendmentThe table of contents for part A of title II is amended— (1)in the item relating to part A, by striking Fair Labor Standards, and all that follows and inserting and Other Protections and Benefits;
 (2)by redesignating the item relating to section 207 as relating to section 208; and (3)by inserting after the item relating to section 206 the following:
						
							
								Sec. 207. Rights and protections under whistleblower protection rules..
					303.Renaming Office of Compliance as Office of Congressional Workplace Rights
 (a)RenamingSection 301 of the Congressional Accountability Act of 1995 (2 U.S.C. 1381 et seq.) is amended— (1)in the heading, by striking Office of Compliance and inserting Office of Congressional Workplace Rights; and
 (2)in subsection (a), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (b)Conforming amendments to Congressional Accountability Act of 1995The Congressional Accountability Act of 1995 is amended as follows:
 (1)In section 101(1) (2 U.S.C. 1301(1)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (2)In section 101(2) (2 U.S.C. 1301(2)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (3)In section 101(3)(H) (2 U.S.C. 1301(3)(H)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (4)In section 101(9)(D) (2 U.S.C. 1301(9)(D)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (5)In section 101(10) (2 U.S.C. 1301(10)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (6)In section 101(11) (2 U.S.C. 1301(11)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (7)In section 101(12) (2 U.S.C. 1301(12)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (8)In section 210(a)(9) (2 U.S.C. 1331(a)(9)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (9)In section 215(e)(1) (2 U.S.C. 1341(e)(1)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (10)In section 220(e)(2)(G) (2 U.S.C. 1351(e)(2)(G)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (11)In the heading of title III, by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (12)In section 304(c)(4) (2 U.S.C. 1384(c)(4)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (13)In section 304(c)(5) (2 U.S.C. 1384(c)(5)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (c)Clerical amendmentsThe table of contents is amended—
 (1)by amending the item relating to the heading of title III to read as follows:   Title III—Office of Congressional Workplace Rights; and(2)by amending the item relating to section 301 to read as follows:
						
							
								Sec. 301. Office of Congressional Workplace Rights..
 (d)References in other laws, rules, and regulationsAny reference to the Office of Compliance in any law, rule, regulation, or other official paper in effect as of the effective date of this Act shall be considered to refer and apply to the Office of Congressional Workplace Rights.
				IVEffective Date
 401.Effective dateExcept as otherwise provided, this Act and the amendments made by this Act shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act.
			